        Case 1:19-cv-01753-RDM Document 30-4 Filed 03/26/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              )
100REPORTERS, et al.,                         )
                                              )
                              Plaintiffs,     )
                                              )
                         v.                   )       Case No. 1:19-01753-RDM
                                              )
U.S. DEPARTMENT OF STATE,                     )
                                              )
                              Defendant.      )
                                              )

                    SECOND DECLARATION OF CHARLES O. BLAHA

       Pursuant to 28 U.S.C. § 1746, I, Charles O. Blaha, declare and state as follows:

       1.      I am the Director of the Office of Security and Human Rights (“SHR”) within the

Bureau of Democracy, Human Rights, and Labor (“DRL”) of the United States Department of

State (the “Department” or “State”) and have served in this capacity since January 2016.

Previously, I was a Foreign Service Officer from March 1991 until January 2016; in January

2016 I became a civil servant. As the Director of DRL/SHR, my duties include overseeing the

Department’s implementation of the Leahy Laws. I make the following statements based upon

my personal knowledge, which in turn is based upon information furnished to me in the course

of my official duties.

       2.      I previously filed a declaration in this case on January 6, 2021, in support of the

Department’s motion for summary judgment (“State’s MSJ”). See generally ECF No. 25-4

(“First Blaha Declaration”). In the First Blaha Declaration, I provided detailed background

information about the Leahy Laws, the Department’s Leahy vetting procedure, and the

importance of protecting the identity of vetted individuals.
          Case 1:19-cv-01753-RDM Document 30-4 Filed 03/26/21 Page 2 of 4




         3.       This declaration responds to certain of the arguments raised in Plaintiffs’

memorandum in opposition to State’s MSJ (“Plaintiffs’ Opposition”) and Plaintiffs’ cross-

motion for summary judgment (“Plaintiffs’ Cross-Motion”). In particular, it provides additional

detail about the “NOTES” cell entries within the INVEST spreadsheets released in connection

with Plaintiffs’ request and the distinction between interim and final vetting determinations,

which information is relevant to the Department’s decision to withhold the “NOTES” entries

pursuant to Exemption 5 of the Freedom of Information Act (the “FOIA”).

     I. QUANTITY AND SUBSTANCE OF THE “NOTES” CELL ENTRIES IN THE
                         INVEST SPREADSHEETS
         4.       I have been informed that, in their Opposition and Cross-Motion, Plaintiffs argue

that the Department has failed to adequately show that the “NOTES” cells within the INVEST

spreadsheets released in connection with Plaintiffs’ request are both predecisional and

deliberative. See Pls.’ Opp’n at 12–14; see also State’s Revised Vaughn Index, Docs. 31–44.

         5.       Prior to October 2019, when a Leahy vetting action began, a corresponding case

would be opened in the Department’s INVEST database.1 Each case contained a “NOTES”

field, which could be and often was used by the vetting officers to record, inter alia, (1) the

status of the vetting action; (2) any milestones reached during the vetting process; (3) any

substantive or logistical issues encountered while processing; and/or (4) an interim or final

determination and the rationale underlying that interim or final determination. The Department

did not mandate use of the “NOTES” field nor did it provide explicit instructions about how

officials must use that field. Thus, the information contained within the “NOTES” cells would



1
          As of October 2019, the Department has adopted a new vetting system called INVESTc. However, since
all of the documents retrieved in connection with this case predated the transition to INVESTc, this declaration will
focus solely on the now-obsolete INVEST system.

                                                          2
                                                                            100Reporters, et al. v. U.S. Dep’t of State
                                                                                               Case No. 19-cv-01753
                                                                                           Second Blaha Declaration
        Case 1:19-cv-01753-RDM Document 30-4 Filed 03/26/21 Page 3 of 4




have been populated on a piecemeal basis by the officers responsible for conducting Leahy

vetting according to their personal preference for tracking their Leahy vetting work.

       6.      Additionally, the 14 INVEST spreadsheets processed and produced in response to

Plaintiffs’ request contain more than 160,000 rows of information, and the “NOTES” cells at

issue in this case contain all of the “NOTES” entries inputted into INVEST throughout the entire

lifespan of each of those 160,000+ Leahy vetting cases. Approximately 45,000 of those rows

include some sort of entry in the “NOTES” column, and many of those 45,000 individually-

populated “NOTES” cells contain several multi-sentence entries compiled across multiple

dates. Each individual entry within a single “NOTES” cell includes a date and time stamp

reflecting when it was submitted to INVEST as well as the name of the Department official who

inputted the update (if applicable).

       7.      Given the ad hoc and variable use of the “NOTES” field over time by various

different Department officials, it is exceedingly difficult to provide a sweeping description that

fulsomely captures all of the individual entries within the approximately 45,000 populated

“NOTES” cells implicated by Plaintiffs’ request.

                II. INTERIM AND FINAL VETTING DETERMINATIONS
       8.      A final vetting determination is one that results in the vetting candidate either

being approved or rejected. If approved, the candidate passes the vetting process and is deemed

eligible for U.S. assistance. If rejected, the candidate fails the vetting process and is deemed

ineligible for U.S. assistance.

       9.      The Department also frequently makes interim vetting determinations, which

result in the vetting process either being cancelled or suspended. In both of those cases, no final

decision has been made with regard to the eligibility of the candidate to receive U.S. assistance,

                                                 3
                                                                 100Reporters, et al. v. U.S. Dep’t of State
                                                                                    Case No. 19-cv-01753
                                                                                Second Blaha Declaration
Case 1:19-cv-01753-RDM Document 30-4 Filed 03/26/21 Page 4 of 4
